          Case 8:18-bk-09803-RCT   Doc 35   Filed 03/25/19   Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


IN RE:
WILLIAM EDWARD MCVICAR, JR.             CASE NO. 8:18-bk-09803-RCT
                                        CHAPTER 13
MICHELLE ANNE MCVICAR

      Debtor.
                                    /


           MOTION TO VACATE MODIFICATION MEDIATION ORDER

                NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING
PURSUANT TO LOCAL RULE 2002-4, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING
UNLESS A PARTY IN INTEREST FILES A RESPONSE WITHIN TWENTY ONE [21]
DAYS FROM THE DATE SET FORTH ON THE ATTACHED PROOF OF
SERVICE, PLUS AN ADDITIONAL THREE [3] DAYS FOR SERVICE IF ANY PARTY
WAS SERVED BY U.S. MAIL.

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE
A RESPONSE WITH THE CLERK OF THE COURT AT SAM M. GIBBONS UNITED
STATES COURTHOUSE, 801 N. FLORIDA AVE., SUITE 555, TAMPA, FLORIDA
33602 AND SERVE A COPY ON THE MOVANT’S ATTORNEY, SCOTT LEWIS, ESQ,
AND ANY OTHER APPROPRIATE PERSONS WITHIN THE TIME ALLOWED. IF
YOU FILE AND SERVE A RESPONSE WITHIN THE TIME PERMITTED, THE
COURT WILL EITHER SCHEDULE AND NOTIFY YOU OF A HEARING OR
CONSIDER THE RESPONSE AND GRANT OR DENY THE RELIEF REQUESTED
WITHOUT A HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER
NOTICE OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

TO THE HONORABLE JUDGE OF SAID COURT:




ALAW M# 18-030320
            Case 8:18-bk-09803-RCT        Doc 35       Filed 03/25/19   Page 2 of 4



       COMES NOW, Wells Fargo Bank, NA, by and through the undersigned counsel, and

hereby moves to vacate the Mortgage Modification Mediation Order [D.E. 19] entered on

December 14, 2018, and in support states as follows:


       1.     On December 13, 2018, the Debtor filed a Motion for Referral to Mortgage

              Modification Mediation (“Motion”) [D.E. 17].

       2.     On December 14, 2018, the Mortgage Modification Mediation Order [D.E. 19]

              (the “Order”) was signed and entered for the property which serves as collateral

              for Movant’s loan.

       3.     On January 31, 2019, the undersigned law firm was retained to handle the

              Mediation.

       4.     To date, on hundred and one (101) days have elapsed since the Order was entered.

       5.     The undersigned firm has, in good faith, attempted to participate in the Mediation

              process with the Debtor; however, the Debtor has failed to provide the creditor

              with any documents in connection to a review for modification nor has the debtor

              registered in the DMM Portal or cooperated with the creditor in an attempt to

              schedule a mediation conference.




                                (Space intentionally left blank)




ALAW M# 18-030320
           Case 8:18-bk-09803-RCT        Doc 35     Filed 03/25/19     Page 3 of 4



      6.     Because no documents have been received from the Debtor and no mediation

             conference has been scheduled, the Debtor has failed to comply with the

             requirements of the Mediation process, and the Order should be vacated.


      WHEREFORE, Creditor respectfully prays that the Court:

             A.     Grant its Motion to Vacate the Mortgage Modification Mediation Order;

             B.     Bar the Debtor from moving for another Mortgage Modification

                    Mediation, in this bankruptcy case;

             C.     Award Creditor reasonable attorney’s fees and costs for the necessity of

                    this motion, and

             D.     Grant any other further relief that this Court deems just and appropriate.


                                           Respectfully submitted,


                                            /s/ Scott Lewis, Esq._____
                                           Scott C. Lewis, Esquire
                                           FBN 112064
                                           813-221-4743 ext. 2603
                                           Albertelli Law
                                           PO Box 23028
                                           Tampa, FL 33623
                                           Facsimile: (813) 221-9171
                                           Email: bkfl@albertellilaw.com
                                           Attorney for Secured Creditor




ALAW M# 18-030320
           Case 8:18-bk-09803-RCT     Doc 35   Filed 03/25/19   Page 4 of 4


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of March, 2019, I served a copy of the
foregoing upon:
SERVICE LIST

William Edward McVicar, Jr.
18140 Heron Walk Drive
Tampa, FL 33647

Michelle Anne McVicar
18140 Heron Walk Drive
Tampa, FL 33647

Alan D Borden
Debt Relief Legal Group, LLC
901 W. Hillsborough Avenue
Tampa, FL 33603

William C Harrison
Kelly Remick, Chapter 13 Trustee
P O Box 6099
Sun City Center, FL 33571

United States Trustee - TPA7/13, 7
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602

                                         /s/Scott Lewis, Esq. ___
                                       Scott C. Lewis, Esquire
                                       FBN 112064
                                       813-221-4743 ext. 2603
                                       Albertelli Law
                                       PO Box 23028
                                       Tampa, FL 33623
                                       Facsimile: (813) 221-9171
                                       Email: bkfl@albertellilaw.com
                                       Attorney for Secured Creditor




ALAW M# 18-030320
